UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2013-June 30, 2014 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: JAN 30, 2014 Meeting Type: Annual Record Date: DEC 06, 2013 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2a Elect Director Jaime Ardila For For Management 2b Elect Director Charles H. Giancarlo For For Management 2c Elect Director William L. Kimsey For For Management 2d Elect Director Blythe J. McGarvie For For Management 2e Elect Director Mark Moody-Stuart For For Management 2f Elect Director Pierre Nanterme For For Management 2g Elect Director Gilles C. Pelisson For For Management 2h Elect Director Wulf von Schimmelmann For For Management 3 Approve Auditors and Authorize Board For For Management to Fix Their Remuneration 4 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 6 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 7 Approve Reduction in Share Capital and For For Management Creation of Distributable Reserves 8 Authorize the Holding of the 2015 AGM For For Management at a Location Outside Ireland 9 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 10 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 10, 2014 Meeting Type: Annual Record Date: FEB 14, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Amy L. Banse For For Management 1b Elect Director Kelly J. Barlow For For Management 1c Elect Director Edward W. Barnholt For For Management 1d Elect Director Robert K. Burgess For For Management 1e Elect Director Frank A. Calderoni For For Management 1f Elect Director Michael R. Cannon For For Management 1g Elect Director James E. Daley For For Management 1h Elect Director Laura B. Desmond For For Management 1i Elect Director Charles M. Geschke For For Management 1j Elect Director Shantanu Narayen For For Management 1k Elect Director Daniel L. Rosensweig For For Management 1l Elect Director Robert Sedgewick For For Management 1m Elect Director John E. Warnock For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management 4 Advisory Vote to Ratify Named For Against Management Executive Officers' Compensation ALEXION PHARMACEUTICALS, INC. Ticker: ALXN Security ID: 015351109 Meeting Date: MAY 05, 2014 Meeting Type: Annual Record Date: MAR
